         EXHIBIT 3, Page 1 of 11
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
         EXHIBIT 3, Page 2 of 11
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
         EXHIBIT 3, Page 3 of 11
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
         EXHIBIT 3, Page 4 of 11
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
         EXHIBIT 3, Page 5 of 11
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
         EXHIBIT 3, Page 6 of 11
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
         EXHIBIT 3, Page 7 of 11
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
         EXHIBIT 3, Page 8 of 11
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
         EXHIBIT 3, Page 9 of 11
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
        EXHIBIT 3, Page 10 of 11
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
        EXHIBIT 3, Page 11 of 11
DECLARATION OF SHEILA POTTER
      Case No. 3:20-cv-01161-MO
